Citation Nr: 0124572	
Decision Date: 10/12/01    Archive Date: 10/18/01

DOCKET NO.  99-07 560	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether an appeal of the denial of an application to 
reopen a claim of entitlement to service connection for 
chronic cervical strain was timely filed.

2.  Whether an appeal of the denial of an application to 
reopen a claim of entitlement to service connection for a 
right knee disability was timely filed.

3.  Entitlement to an effective date prior to September 23, 
1997 for a grant of service connection for chronic cervical 
strain.  

4.  Entitlement to an effective date prior to August 26, 1997 
for a grant of service connection for internal derangement of 
the right knee.

5.  Propriety of the assignment of a 10 percent rating for 
chronic cervical strain.

6.  Propriety of the assignment of a 10 percent rating for 
internal derangement of the right knee.

7.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
residuals of frostbite of the feet.

8.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
disability manifested by numbness of the distal phalanx of 
the left ring finger as secondary to service-connected 
chronic cervical strain.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert A. Leaf, Counsel


INTRODUCTION

The veteran had active military service from June 1973 to 
July 1978 and from January 1980 to January 1983.

An August 1984 originating agency rating decision denied 
service connection for residuals of a neck injury and 
residuals of a right knee injury.  The veteran was informed 
of that adverse determination by letter dated August 20, 
1984.  He did not appeal within the one year prescribed 
period.

This appeal to the Board of Veterans' Appeals (Board) arises 
from rating decisions of the Department of Veterans Affairs 
(VA) Regional Office (RO) in St. Petersburg, Florida.  A 
December 1997 rating decision granted service connection for 
chronic cervical strain and internal derangement of the right 
knee; a 10 percent evaluation was assigned for each 
disability, effective September 23, 1997.  Further, the RO 
determined that new and material evidence had not been 
submitted to reopen a claim of entitlement to service 
connection for residuals of frostbite of both feet and a 
claim of entitlement to service connection for a disability 
manifested by numbness of the distal phalanx of the left ring 
finger as secondary to service-connected chronic cervical 
strain.  

A November 1998 rating decision of the RO assigned August 26, 
1997 as the effective date for a grant of a temporary total 
disability rating for the veteran's right knee disability.  
The change in the effective date, previously September 23, 
1997, was based upon the RO's determination that a December 
1997 rating decision failed to consider available evidence of 
VA surgical treatment of the veteran's right knee on August 
26, 1997.  

The Board notes that, in statements made in connection with 
effective date claims, the veteran alleged that he had 
provided a timely notice of disagreement (NOD) with an April 
1996 rating decision which determined that new and material 
evidence had not been submitted to reopen claims of 
entitlement to service connection for residuals of a neck 
injury and for residuals of a right knee injury.  A letter 
dated April 22, 1996 informed him of that adverse 
determination.  

In a statement, date stamped as received at the RO on April 
24, 1997, the veteran related that he sought an extension of 
my pending appeal (emphasis added) concerning a neck injury 
and a right knee injury, among other disorders for which 
service connection was claimed.  He provided documentation 
from the United States Postal Service indicating that the 
statement seeking the extension of time for an appeal was 
actually mailed on April 21, 1997.  

The veteran maintains that the statement seeking an extension 
of time for his appeal should be regarded as a timely filed 
NOD with the April 1996 rating decision.  Pursuant to 
38 C.F.R. § 20.201 (2000), a written communication from a 
claimant or his or her representative expressing 
dissatisfaction or disagreement with an adjudicative 
determination by the agency of original jurisdiction and a 
desire to contest the result will constitute an NOD.  The 
Board notes that the regulation merely requires that an NOD 
be in terms which can reasonably be construed as disagreement 
with an adjudicative determination and as an expression of a 
desire for appellate review; however, special wording is not 
required.  In any event, the veteran subsequently submitted a 
statement, received at the RO on May 22, 1997, which he 
explicitly identified as a notice of disagreement with the 
April 1996 rating decision as to the sufficiency of evidence 
to reopen claims of entitlement to service connection for 
residuals of a neck injury and residuals of a right knee 
injury.

A statement of the case (SOC), issued in April 1999, 
addressed the effective date issues listed on the title page 
of this decision.  Although the SOC did not identify 
timeliness of appeals as issues, it did provide laws and 
regulations with respect to timeliness of appeals.  Moreover, 
in the reasons and bases for the denial of the effective date 
claims, the SOC noted the veteran's failure to file a timely 
NOD to the April 1996 rating decision.  Having reviewed the 
record, the Board determines that the timeliness of appeals 
as to the April 1996 rating decision regarding applications 
to reopen claims seeking service connection for residuals of 
a neck injury and residuals of a right knee injury are issues 
which are properly on appeal and have been adequately 
developed for appellate review.

A hearing was held before an RO hearing officer in September 
1997.  Another hearing was held in April 2001 at the RO 
before the undersigned Member of Board.  Transcripts of the 
hearings are of record.

The RO's July 1999 certification of the veteran's appeal to 
the Board lists the American Legion as the veteran's 
representative in the current appeal.  Additionally, he was 
represented by the Florida Department of Veterans Affairs 
(FDVA) at his September 1997 hearing.  The claims folder 
contains a statement from the veteran, dated in March 2001, 
reputedly revoking power of attorney with FDVA.  The veteran 
has now appointed the Disabled American Veterans as his 
representative.

Inasmuch as the pending appeals as to the evaluations to be 
assigned for disorders of the cervical spine and right knee 
are from an original award, the Board has framed these issues 
as shown on the title page of this decision.  See Fenderson 
v. West, 12 Vet. App. 119 (1999).  In that decision, the 
United States Court of Appeals for Veterans Claims (Court) 
determined that original awards are not to be construed as 
claims for increased ratings.


REMAND

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  The new law applies to all claims 
filed on or after the date of the law's enactment, as well as 
to claims filed before the date of the law's enactment, and 
not yet finally adjudicated as of that date.  See Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 7, 
subpart (a), 114 Stat. 2096, 2099-2100 (2000).

The new law contains revised notice provisions, and 
additional requirements pertaining to VA's duty to assist.  
See Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, §§ 3-4, 114 Stat. 2096, 2096-2099 (2000) (to be codified 
as amended at 38 U.S.C. §§ 5102, 5103, 5103A, and 5107, 5126 
(West Supp. 2001)).  Regulations implementing the VCAA are 
now published at 66 Fed. Reg. 45,620, 45,630-32 
(August 29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326).  Except as specifically noted, 
the new regulations are effective November 9, 2000.  The RO 
has not yet considered the veteran's claim in the context of 
the new law and regulations.  Nor has the veteran had an 
opportunity to prosecute his claim in that context.  
Consequently, in order to ensure the veteran due process of 
law, and to avoid the possibility of prejudice, the Board 
will remand the claim to the RO.  See, e.g., Bernard v. 
Brown, 4 Vet. App. 384 (1993).

In statements made in connection with effective date claims, 
the veteran specifically alleged clear and unmistakable error 
(CUE) in the August 1984 rating decision denying service 
connection for residuals of a neck injury and residuals of a 
right knee injury.  The allegation of CUE raises issues which 
are inextricably intertwined with the effective date issues, 
with the issues of the timeliness of appeals, and with the 
issues of the propriety of the evaluations assigned for 
disabilities involving the veteran's cervical spine and right 
knee.  The April 1999 SOC does not address the veteran's 
allegation of CUE.  Remand is required for the RO to 
adjudicate the CUE claims.

The veteran's chronic cervical strain may be evaluated on 
limitation of motion.  As well, his internal derangement of 
the right knee may be evaluated on limitation of motion, 
among other diagnostic codes.  A review of the record 
discloses that the most recent examinations for purposes of 
evaluating disabilities of the cervical spine and right knee 
were performed in November 1997 and April 1998.  Neither 
examiner specifically addressed the impact of pain, weakness, 
fatigability or incoordination on function.  

It does not appear, then, that in evaluating the cervical 
spine disability or right knee disability, the RO took into 
account functional loss due to pain, weakness, fatigability 
or incoordination, as mandated by 38 C.F.R. §§ 4.40 and 4.45, 
in addition to disability based on limitation of motion.  
Accordingly, the RO should afford the veteran another VA 
examination to assess the current nature and extent of 
cervical strain and right knee internal derangement.  In this 
regard, the RO's attention is directed to the case of DeLuca 
v, Brown, 8 Vet. App. 202 (1995) wherein the Court found that 
it was essential that the rating examination adequately 
portray the functional loss resulting from service connected 
disability.  Moreover, the Court held that ratings based on 
limitation of motion do not subsume 38 C.F.R. § 4.40 or 
38 C.F.R. § 4.45.  It was also held that the provisions of 
38 C.F.R. § 4.14 (avoidance of pyramiding) do not forbid 
consideration of a higher rating based on greater limitation 
of motion due to pain on use, including during flare-ups.

Under applicable legal criteria, an unappealed rating 
decision of the RO is final.  38 U.S.C.A. § 7105 (West 1991); 
38 C.F.R. § 3.104(a) (2000).  However, a claim may be 
reopened if new and material evidence is submitted. 38 
U.S.C.A. § 5108 (West 1991).  

New and material evidence means evidence not previously 
submitted which bears directly and substantially upon the 
specific matter under consideration, which is neither 
cumulative nor redundant and, which by itself, or in 
connection with the evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2000).  
Further, when determining whether the claim should be 
reopened, the credibility of the newly submitted evidence is 
to be presumed.  Justus v. Principi, 3 Vet.App. 510 (1992).

In September 1998, the United States Court of Appeals for the 
Federal Circuit issued an opinion which overturned the test 
for materiality established by the United States Court of 
Appeals for Veterans Claims (Court) in Colvin v. Derwinski, 1 
Vet. App. 171, 174 (1991) (the so-called "change in 
outcome" test).  See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998).  The Federal Circuit in Hodge mandated that 
materiality be determined solely in accordance with the 
definition provided in 38 C.F.R. § 3.156(a).

The Board notes that the December 1997 rating decision and 
the September 1998 SOC addressed the matter of new and 
material evidence to reopen the claims of entitlement to 
service connection for the residuals of frostbite of both 
feet and service connection for a disability manifested by 
numbness of the distal phalanx of the left ring finger as 
secondary to service-connected chronic cervical strain.  The 
SOC, furnished by the RO to the veteran, was issued against a 
background of a standard for determining materiality of 
evidence which was struck down in Hodge.  Remand is required 
so that the RO may apply the correct standard for determining 
the sufficiency of evidence to reopen the service connection 
claims as to frostbite residuals and a left ring finger 
disorder.  

In view of the foregoing, the case is REMANDED for the 
following actions:

1.  All up-to-date VA and private medical 
records relating to treatment of the 
veteran's cervical spine disorder and 
right knee disorder should be secured for 
inclusion in the record.

2.  Thereafter, a VA orthopedic 
examination should be conducted to 
determine the nature and extent of 
disability now present affecting the 
cervical spine and right knee.  Any 
indicated special studies should be 
performed and clinical findings reported 
in detail.  The examiner should specify 
whether any demonstrated limitation of 
the range of motion of the cervical spine 
is slight, moderate or severe in degree.  
Additionally, the examiner should set 
forth detailed findings regarding 
functional loss attributable to the 
chronic cervical strain and internal 
derangement of the right knee, including 
limitation of motion, pain, weakness, 
fatigability or incoordination.  (If the 
appellant describes flare-ups of pain, 
the examiner should offer an opinion as 
to whether there would be additional 
limits on functional ability during 
flare-ups, and if feasible, express this 
in terms of additional degrees of 
limitation of motion during flare-ups.  
If the examiner is unable to offer an 
opinion as to the nature and extent of 
any additional disability during a flare-
up, that fact should be so stated).  The 
claims folder and a copy of this remand 
should be made available to the examiner 
for study prior to the examination.  The 
examiner should state that he/she had an 
opportunity to review the claims folder.

3.  If the veteran fails to report to any 
scheduled examination, the RO should 
obtain and associate with the record any 
notice(s) of the examination sent to the 
veteran.

4.  To help avoid future remand, the RO 
should ensure that all requested 
development has been completed (to the 
extent possible) in compliance with the 
REMAND.  If any action is not undertaken, 
or is taken in a deficient manner, 
appropriate corrective action should be 
undertaken.  

5.  The RO must also review the claims 
file and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 (2000), is completed.  
In particular, the RO should ensure that 
the new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.

6.  The RO should adjudicate the issue of 
CUE in the August 1984 rating decision 
denying service connection for residuals 
of a neck injury and for residuals of a 
right knee injury.  Then, the RO should 
readjudicate the issues of timeliness of 
appeals to the April 1996 rating 
decision.  Thereafter, the RO should 
readjudicate the issues of the effective 
dates for grants of service connection 
for disorders of the cervical spine and 
right knee, as well as the propriety of 
the ratings assigned for each of these 
disorders.  

Further, the RO should review the record 
and readjudicate the issues of whether 
new and material evidence has been 
submitted to reopen the claims for 
service connection for residuals of 
frostbite of the feet and for a 
disability manifested by numbness of the 
distal phalanx of the left ring finger as 
secondary to service-connected chronic 
cervical strain.  The RO is directed to 
make a decision on these issues based on 
consideration of the holding in Hodge and 
on 38 C.F.R. § 3.156.  In the event new 
and material evidence is found to have 
been presented under that regulation with 
respect to either of the claimed 
disorders, the claims should be reopened 
and the merits of the claims should be 
addressed.  

7.  If action taken is adverse to the 
veteran with respect to the issue of CUE, 
and if the veteran submits an NOD 
thereto, the veteran and his 
representative should be furnished an SOC 
and afforded the opportunity to respond 
thereto.  Thereafter, if the veteran 
files a formal appeal or its equivalent 
to the Board within the requisite time 
frame, the CUE issue should be certified 
to the Board for appellate review.  
Additionally, if the decision remains 
adverse to the veteran with respect to 
any issue listed on the title page of 
this decision, the appellant and his 
representative should be furnished a 
supplemental statement of the case and 
afforded the requisite time for response.  
Thereafter, the case should be returned 
to the Board for further appellate 
consideration, if in order.  No action is 
required of the appellant until notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 

remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.


		
	LAWRENCE M. SULLIVAN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




